 


 HCON 106 ENR: Directing the Architect of the Capitol to transfer the catafalque situated in the Exhibition Hall of the Capitol Visitor Center to the rotunda of the Capitol for use in connection with services conducted for the Honorable John Lewis, late a Representative from the State of Georgia.
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. CON. RES. 106 


July 27, 2020
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to transfer the catafalque situated in the Exhibition Hall of the Capitol Visitor Center to the rotunda of the Capitol for use in connection with services conducted for the Honorable John Lewis, late a Representative from the State of Georgia. 
 
 
That the Architect of the Capitol is authorized and directed to transfer the catafalque which is situated in the Exhibition Hall of the Capitol Visitor Center to the Rotunda of the Capitol so that such catafalque may be used in connection with services to be conducted there for the Honorable John Lewis, late a Representative from the State of Georgia.  Clerk of the House of Representatives.Secretary of the Senate. 